



EXHIBIT 10.2
Ryan Schram
Chief Operating Officer
IZEA Worldwide, Inc.
480 N. Orlando Ave., Ste. 200
Winter Park, FL. 32789




April 20, 2020


Dear Ryan,


This memorandum shall reflect the understanding between you (the “Executive”)
and IZEA Worldwide, Inc. (the “Corporation”) to make certain temporary
modifications to your Employment Agreement (dated effective January 1, 2015) and
to waive enforcement of any provisions in your Employment Agreement that would
contradict the terms reflected below. However, all other terms and conditions of
your Employment Agreement remain unchanged. Executive consents and agrees to
this Modification and represents that the reduction in salary is not a breach of
the Employment Agreement.


As part of temporary salary and wage reductions being implemented with regard to
employees of the Corporation, in light of the adverse economic conditions caused
by the COVID-19 pandemic, the Executive agrees to a 21% reduction in base salary
from $270,280 per year to $213,521.20 per year. This salary reduction, approved
by the Corporation’s Compensation Committee on April 20, 2020, are effective as
of April 6, 2020 until the earlier of December 31, 2020 or until the Corporation
restores normal payroll rates to the majority of its employees. No other
compensation, bonuses, or benefits (such as those in Schedules A and B) are
affected by this change. Further, this change does not affect salary earned
prior to April 6, 2020.




For the Corporation:                      For the Executive:
By: /s/ LeAnn Hitchcock                  By: /s/ Ryan Schram
LeAnn Hitchcock                        Ryan Schram
Chief Financial Officer                    Chief Operating Officer
IZEA Worldwide, Inc.                     IZEA Worldwide, Inc







